United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 23, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60133
                          Summary Calendar


MUMTAZUL HASAN; YASMIN HASAN;
JURRAT HASAN; RUTHBA HASAN,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A79 585 381
                                 A70 585 382
                                 A79 585 383
                                 A70 585 384
                        --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mumtazul, Yasmin, Jurrat, and Ruthba Hasan (petitioners), are

natives of Bangladesh.   They have filed a petition for review of

the decision of the Board of Immigration Appeals (BIA) affirming

the Immigration Judge’s (IJ) denial of their petitions for asylum,

withholding of removal, and relief under the Convention Against

Torture.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Petitioners’ argument that the BIA’s affirmance of the IJ’s

decision deprived them of their right to a meaningful agency appeal

is without merit.   See 8 C.F.R. § 3.1(a)(7) (2002); Soadjede v.

Ashcroft, 324 F.3d 830, 831 (5th Cir. 2003).

     The IJ’s determination that the petitioners failed to show

that Mumtazul suffered past persecution, as well as the fact that

conditions in Bangladesh have changed such that they no longer have

a well founded fear persecution, is supported by substantial

evidence.   See Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th Cir.

2002); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350-51 (5th Cir.

2002); Rojas v. INS, 937 F.2d 186, 190 n.1 (5th Cir. 1991); 8

C.F.R. § 208.13(b)(1) (1997).   Neither have the petitioners shown

that the IJ erred in denying their requests for withholding of

removal or for relief under the Convention Against Torture.    See

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); Efe v. Ashcroft,

293 F.3d 899, 907 (5th Cir. 2002).   The petition for review of the

BIA affirmance of the IJ’s decision is DENIED.




                                 2